Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 16, 2020

The Court of Appeals hereby passes the following order:

A20A1590. BRIAN GRANGER et al. v. ARGOS USA, LLC.

      Argos USA, LLC. sued Brian Granger to recover on an open account and
guaranty. Argos moved for summary judgment, and the trial court granted the motion
and awarded judgment to Argos in the amount of $7,945.82, plus $1,794.67 in
interest. Granger then filed this direct appeal, but we lack jurisdiction.
      “Although the grant of a motion for summary judgment is in general directly
appealable, where the amount of the judgment is $10,000 or less, an application for
discretionary appeal is required.” Ca-Shar v. McKesson Corp., 204 Ga. App. 865,
865 (420 SE2d 810) (1992) (punctuation omitted); see also OCGA § 5-6-35 (a) (6).
As the total judgment in favor of Argos is less than $10,000, the entry of summary
judgment provides no basis for a direct appeal in this case. See Ca-Shar, 204 Ga.
App. at 865-866. Granger’s failure to follow the discretionary appeal procedure
deprives us of jurisdiction to consider this appeal, which is hereby DISMISSED. See
Jennings v. Moss, 235 Ga. App. 357, 357 (509 SE2d 655) (1998).

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         04/16/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.